Exhibit 10.27

Adept Technology, Inc.

Fiscal Year 2012 Cash Incentive Plan

 

  •  

For the net cash incentive plan, a pool is created that is a minority of the
incremental cash above the FY2012 baseline plan for net cash. This pool is
divided among the focus team members in a ratio directly proportional to the
amount of restricted stock potentially awardable pursuant to the Fiscal 2012
Performance Plan (as reflected below) for such individual as to the aggregate
restricted stock potentially awardable as set forth below.

 

  •  

Net cash means cash and cash equivalents, net of line of credit borrowings and
any other financing, as determined by committee based upon the company’s
financial statements MINUS the amount of the bonus pool.

 

Cash Incentive (Net cash balance excluding financing)                        
7.5 %                12.5 %                  15.0 %                  % of cash
creates bonus pool generated

•      This pool is divided among the focus team members in a ratio directly
proportional to their restricted stock award/aggregate awardable.

 

Participant Name

   Restricted Stock Amount  

John Dulchinos

     50,000   

Lisa Cummins

     25,000   

Joachim Melis

     15,000   

Jeff Baird

     17,500   

Rush LaSelle

     12,500   

Sue C. Lim

     10,000   

Cathy Denham

     10,000   

Patrick O’Sullivan

     10,000   